Title: From George Washington to Alexander McWhorter, 12 October 1778
From: Washington, George
To: McWhorter, Alexander


          
            Sir.
            Head Qrs Fredericksburg 12th Otbr 1778
          
          There are now under sentance of death, in the provost, a Farnsworth and Blair, convicted of being spies from the enemy, and of publishing  
            
            
            
            counterfeit Continental currency. It is hardly to be doubted but that these unfortunate men are acquainted with many facts respecting the enemys affairs, and their intentions which we have not been able to bring them to acknowlege. Besides the humanity of affording them the benefit of your profession, it may in the conduct of a man of sense answer another valuable purpose—And While it serves to prepare them for the other world, it will naturally lead to the intelligence we want in your inquiries into the condition of their spiritual concerns. You will therefore be pleased to take the charge of this matter upon yourself, and when you have collected in the course of your attendance such information as they can give you will transmit the whole to me. I am Sir &c.
          
            G. W——n
          
        